Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 1 of 33




                    Exhibit B
                        Part 1
             Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 2 of 33


         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                               OF PENNSYLVANIA
                      UNITED STATES V. THOMAS J. WHALEN
                                  CR. NO. 19-639
     LIST OF CHARACTER REFERENCE LETTERS-ALPHABETICAL ORDER BY LAST NAME

     Character Reference       Bates Label                  Relationship

 Albornoz, M. Anthony             B272                      Colleague
                               B144-B145                    Patient
 Alessandroni, John               B249                      Tenant
                                  B13                       Patient
                                  B187                      Patient
 Arnett, Lisa D.                  B102                      Employee
                               B169-B170                    Patient
                                B31-B33                     Patient
                               B250-B257                    Patient
                                  B105                      Patient
                                  B223                      Patient
                                  B235                      Patient
 Benton, Troy M.               B195-B196                    Mentee
                                  B224                      Patient
 Berman, James                 B246-B247                    Colleague
                                B54-B55                     Patient
                   .            B56-B57                     Patient
                                  B61                       Patient
                                  B110                      Patient
                                  B104                      Patient
                                  B103                      Patient
                                  B126                      Patient
                               B265-B266                    Patient
                                  B120                      Patient
 Chermenko, Mike                  B194                      Friend
                                  B181                      Patient
                                  B280                      Patient
                                  B230                      Patient
                                  B182                      Patient
                                B50-B51                     Patient
                               B258-B259                    Patient
                                         Page 1
20798496v2
             Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 3 of 33


     Character Reference       Bates Label                  Relationship

 Cruice, Sydney F.             B210-B211                    Sister-in-law
                                  B176                      Patient
                                B163-B164                   Patient
                                B281-B283                   Patient
                                    B8                      Patient
                                  B147                      Patient
                                  B26                       Patient
                                  B279                      Patient
                                  B146                      Patient
                                  B264                      Patient
 Dixon, Charles                     B4                      Tenant
 Dixon, Terence A.              B216-B217                   Brother-in-law
                                  B38                       Patient
                                  B226                      Patient
                                B237-B238                   Patient
 Dunek, Ken                       B117                      Friend
                                B188-B190                   Patient
                                  B76                       Patient
                                 B98-B99                    Patient
                                  B177                      Patient
                                  B25                       Patient
 Francis, Charles A.              B214                      Brother-in-law
 Francis, Kathryn C.            B212-B213                   Sister-in-law
                                  B66                       Patient
                                 B67-B68                    Patient
                                  B52                       Patient
                                B268-B269                   Patient
                                B239-B240                   Patient
                                 B79-B80                    Patient
                                  B19                       Patient
                                 B153                       Patient
                                 B148                       Patient
 Hamsher, C. David               B248                       Colleague
                                  B159                      Patient
                                 B71-B72                    Patient
 Haruni, Blerta                 B149-B150                   Brother’s partner

                                         Page 2
20798496v2
             Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 4 of 33




     Character Reference       Bates Label                  Relationship

                                   B225                     Patient
                                B154-B156                   Patient
                                   B165                     Patient
 Hillyard, Gregory A.              B143                     Friend
                                   B166                     Patient
                                 B43-B44                    Patient
                                 B21-B22                    Patient
                                B160-B162                   Patient
 Huckel, Charles                   B278                     Friend
                                B183-B184                   Patient
                                   B284                     Patient
                                   B132                     Patient
                                   B271                     Patient
                                   B34                      Patient
                                 B90-B91                    Patient
                                   B121                     Patient
                                B262-B263                   Patient
                                 B77-B78                    Patient
                                   B37                      Patient
                                B185-B186                   Patient
                                   B231                     Patient
                                 B40-B41                    Patient
                                B111-B112                   Patient
                                 B29-B30                    Patient
                                B167-B168                   Patient
 Maguire, John O.               B113-B114                   Friend
                                B133-B137                   Patient
                                B171-B172                   Patient
                                B204-B205                   Patient
                                B219-B220                   Patient
                                  B10                       Patient
                               B201-B202                    Patient
                                  B125                      Patient
                                  B46                       Patient

                                         Page 3
20798496v2
             Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 5 of 33



 Character Reference               Bates Label              Relationship

                                   B173                     Patient
                                   B106                     Patient
 McHale, Susan                     B218                     Employee
                                    B11                     Patient
                               B233-B234                    Patient
                                    B70                     Patient
                                    B260                    Patient
                                    B236                    Patient
                                    B122                    Patient
 Morris, Christopher           B192-B193                    Mentee
 Myers, Aaron                  B107-B108                    Colleague
                                 B47-B48                    Patient
                                    B42                     Patient
                                 B86-B87                    Patient
 Olsen, Michael M.                  B203                    Friend
                                 B243-B244                  Patient
                                    B49                     Patient
                                    B221                    Patient
                                    B157                    Patient
                               B127-B129                    Patient
                                    B85                     Patient
                                    B39                     Patient
                                    B12                     Patient
                                    B227                    Patient
                                    B14                     Patient
                                    B35                     Patient
                                    B60                     Patient
                                   B96-B97                  Patient
                                    B62                     Patient
                                    B53                     Patient
 Rowe, Mathilde L. W.               B1-B3                   Daughter
 Rubino, Daniel                     B245                    Colleague
                                    B65                     Patient
                                   B81-B83                  Patient
                                    B222                    Patient
                                        Page 4
20798496v2
             Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 6 of 33




     Character Reference       Bates Label                  Relationship

                                 B151-B152                  Patient
                                     B158                   Patient
                                     B215                   Patient
 Sherry, Daniel J.               B197-B198                  Friend
                                     B267                   Patient
                                   B73-B74                  Patient
                                   B23-B24                  Patient
                                     B109                   Patient
 Smith, Joseph W.                B115-B116                  Friend
                                   B92-B95                  Patient
                                   B17-B18                  Patient
                                     B20                    Patient
                                     B232                   Patient
                                 B123-B124                  Patient
                                 B138-B139                  Patient
 Sulecki, Robert E.T.            B178-B180                  Brother
 Sulecki, Sharon                 B241-B242                  Sister
                                   B15-B16                  Patient
                                 B228-B229                  Patient
                                     B75                    Patient
                                     B69                    Patient
                                     B84                    Patient
 Walsh, Andrew S.                B100-B101                  Friend
                                    B58-B59                 Patient
                                    B63-B64                 Patient
                                    B36                     Patient
                                    B45                     Patient
                                  B27-B28                   Patient
 Webster, Lawrence               B199-B200                  Friend
                                 B118-B119                  Patient
 Wells, Melissa                     B270                    Friend
 Whalen, Benjamin                B206-B207                  Son
 Whalen, Christopher B.             B209                    Son
 Whalen, Michael                    B208                    Son
 Whalen, Sarah                   B273-B277                  Wife
 Wilcox, Thomas O.                  B191                    Colleague

                                         Page 5
20798496v2
             Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 7 of 33




     Character Reference       Bates Label                  Relationship

                                 B174-B175                  Patient
                                    B261                    Patient
                                   B5-B7                    Patient
                                 B140-B142                  Patient
                                    B9                      Patient
                                 B130-B131                  Patient
                                  B88-B89                   Patient




                                         Page 6
20798496v2
         Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 8 of 33
      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                               OF PENNSYLVANIA
                      UNITED STATES V. THOMAS J. WHALEN
                                 CR. NO. 19-639
LIST OF CHARACTER REFERENCE LETTERS-NUMERICAL ORDER BY NUMBER STAMP

       Character Reference   Bates Label

Mathilde L. W. Rowe            B1-B3
Charles Dixon                   B4
Carlen Wise                    B5-B7
Anelisa Del Gaone               B8
Gail Wright                     B9
Stacy Mason                     B10
Tanya McKeith                   B11
Angelina Powell                 B12
Linda Alleva                    B13
Theresa Przegon                 B14
Danielle Thompson             B15-B16
Denise Steele                 B17-B18
Janet Grant                     B19
Simone Steele                   B20
Tracey House                  B21-B22
Charles Smith                 B23-B24
Diana Foresto                   B25
Jane DeRitis                    B26
Renee Weber                   B27-B28
Peter and Dawn Lynch          B29-B30
Frank J. Aruffo               B31-B33
Judy                            B34
Margaret Ouali                  B35
Robert W. Waters                B36
Carol Kurtz                     B37
Ann and David Dougherty         B38
Barbara Pope                    B39
Denise M. Lindsey             B40-B41
John Nixon                      B42
Theresa Hopkins               B43-B44
Tamlyn Weaver                   B45
Helen McClafferty               B46


                                        Page 1
         Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 9 of 33
      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                               OF PENNSYLVANIA
                      UNITED STATES V. THOMAS J. WHALEN
                                 CR. NO. 19-639
LIST OF CHARACTER REFERENCE LETTERS-NUMERICAL ORDER BY NUMBER STAMP

     Character Reference   Bates Label

Maryann Nicholson           B47-B48
Dianne Patterson              B49
Erica Corbo                 B50-B51
Sidell Geller                 B52
Constance Robinson            B53
Joan Birely                 B54-B55
William C. Birely           B56-B57
Joann Walter                B58-B59
Frank C. Quinn                B60
Kim Bowe                      B61
Lizanne G. Ritrovato          B62
Theodore E. Walter          B63-B64
Denise Schrandt               B65
Faye Gallagher                B66
Ken Gallagher               B67-B68
Larry Ullman                  B69
Valerie Meccariello           B70
Iris R. Harrold             B71-B72
Deidre Slifer               B73-B74
Harriet Tanner                B75
Christine Fanelli             B76
Christopher P. Knowles      B77-B78
Maureen Gootee              B79-B80
Christine J. Sciocchetti    B81-B83
Amanda Wachstein              B84
Cecelia Poland                B85
James C. Noonan             B86-B87
Carrie Zerbe                B88-B89
Jon J. Kapeghian            B90-B91
Roger Spalding              B92-B95
Joseph C. Reed              B96-B97
Arthur Finkel               B98-B99


                                      Page 2
           Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 10 of 33
       IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                                OF PENNSYLVANIA
                      UNITED STATES V. THOMAS J. WHALEN
                                  CR. NO. 19-639
LIST OF CHARACTER REFERENCE LETTERS-NUMERICAL ORDER BY NUMBER STAMP

       Character Reference    Bates Label

  Andrew S. Walsh             B100-B101
  Lisa D. Arnett                 B102
  Awilda Burgos                  B103
  William Brode                  B104
  Anita Balboni                  B105
  Lorraine McDonough             B106
  Aaron Myers                 B107-B108
  John J. Smith                  B109
  Bill Branby                    B110
  Curt and Diane Lundgren     B111-B112
  John O. Maguire             B113-B114
  Joseph W. Smith             B115-B116
  Ken Dunek                      B117
  W. Weil                     B118-B119
  Thomas Cavanaugh               B120
  Angela Kenion                  B121
  Barbara A. Mischler            B122
  Elizabeth T. Stone          B123-B124
  Frances Mattia                 B125
  Michael A. Calderone           B126
  William A. Pettit           B127-B129
  Kelly A. Wright             B130-B131
  W. Jeff Jones                  B132
  Melissa Maguire             B133-B137
  Carmen G. Stutzman          B138-B139
  Martha O. Wood              B140-B142
  Gregory A. Hillyard            B143
  Angela Alderman             B144-B145
  Arthur DeStef                  B146
  Barbara Delashmitt             B147
  Brenda Hackett                 B148
  Blerta Haruni               B149-B150


                                          Page 3
         Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 11 of 33
       IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                               OF PENNSYLVANIA
                      UNITED STATES V. THOMAS J. WHALEN
                                 CR. NO. 19-639
LIST OF CHARACTER REFERENCE LETTERS-NUMERICAL ORDER BY NUMBER STAMP

     Character Reference   Bates Label

Charles Seymour            B151-B152
Donald M. Guilbault           B153
Deborah Heft               B154-B156
Donna Perry                   B157
Dora Ann Seymour              B158
Ellen P. Harbeson             B159
Howard                     B160-B162
James David                B163-B164
Joan Hetzmer                  B165
John Hopkins                  B166
Julie Macedo               B167-B168
Kenneth Artese             B169-B170
Lawrence Malor             B171-B172
Lorraine McDade               B173
Ozella Williams            B174-B175
Rene Crystal                  B176
Rosita Foltz                  B177
Robert E.T. Sulecki        B178-B180
Saul N. Clair                 B181
Steven Cooke                  B182
Sandra Hunt                B183-B184
Sharon Langley             B185-B186
Thomas Armstrong              B187
Vanessa Dyson-Smith        B188-B190
Thomas O. Wilcox              B191
Christopher Morris         B192-B193
Mike Chermenko                B194
Troy M. Benton             B195-B196
Daniel J. Sherry           B197-B198
Lawrence Webster           B199-B200
Remy F. Massengill         B201-B202
Michael M. Olsen              B203


                                       Page 4
          Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 12 of 33
        IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                                 OF PENNSYLVANIA
                        UNITED STATES V. THOMAS J. WHALEN
                                    CR. NO. 19-639
  LIST OF CHARACTER REFERENCE LETTERS-NUMERICAL ORDER BY NUMBER STAMP

      Character Reference   Bates Label

Michael L. Marchino          B204-B205
Benjamin Whalen              B206-B207
Michael Whalen                 B208
Christopher B. Whalen          B209
Sydney F. Cruice             B210-B211
Kathryn C. Francis           B212-B213
Charles A. Francis             B214
Shane, Jr.                     B215
Terence A. Dixon             B216-B217
Susan McHale                   B218
Dorothy Marshall             B219-B220
Linda Pearson                  B221
Adrienne Seropian              B222
Dale Beckett                   B223
Helen Berlingis                B224
John Hawkins                   B225
Wilhelmina Dover               B226
Holly Powell                   B227
Robin Troutman               B228-B229
Ann Conca                      B230
Melinda LeSage                 B231
Joyce Stilwell                 B232
Marcella McNabb              B233-B234
Priscilla Benner               B235
Denise Miller                  B236
Linda Downey                 B237-B238
Kelly Gilchrist              B239-B240
Sharon Sulecki               B241-B242
Stacy Palandro               B243-B244
Daniel Rubino                  B245
James Berman                 B246-B247
C. David Hamsher               B248


                                      Page 5
         Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 13 of 33
       IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                               OF PENNSYLVANIA
                       UNITED STATES V. THOMAS J. WHALEN
                                 CR. NO. 19-639
LIST OF CHARACTER REFERENCE LETTERS-NUMERICAL ORDER BY NUMBER STAMP

     Character Reference    Bates Label

John Alessandroni              B249
AV                          B250-B257
Helen Cote                  B258-B259
Mark Melito                    B260
Michael Winkler                B261
Michelle Kish               B262-B263
Robin Dillon                   B264
John P. Cannon, Jr.         B265-B266
Pattie Shuler                  B267
JoAnn E. Gibble             B268-B269
Melissa Wells                  B270
W. Jeff Jones                  B271
M. Anthony Albornoz, M.D.      B272
Sarah Whalen                B273-B277
Charles Huckel                 B278
Anthony DeStef                 B279
Lavida Clark                   B280
Rebecca S. Davis            B281-B283
Robert Jefferson               B284




                                        Page 6
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 14 of 33




                               B1
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 15 of 33




                               B2
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 16 of 33




                               B3
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 17 of 33




                               B4
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 18 of 33




                               B5
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 19 of 33




                                                 B6
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 20 of 33




                               B7
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 21 of 33




                               B8
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 22 of 33




                               B9
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 23 of 33




                              B10
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 24 of 33




                              B11
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 25 of 33




                              B12
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 26 of 33




                              B13
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 27 of 33




                              B14
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 28 of 33




                              B15
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 29 of 33




                              B16
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 30 of 33




                              B17
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 31 of 33




                              B18
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 32 of 33




                              B19
Case 2:19-cr-00639-TJS Document 21-2 Filed 09/11/20 Page 33 of 33




                              B20
